UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            20-CR-499 (LTS)
                                                                       :
KEITH HALLIBURTON and JEREMIAH YOUNG,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that a pretrial conference take place via teleconference

on June 29, 2021, at 9:00 a.m. No conference date, time or modality can be confirmed before

the end of the preceding week, so counsel are requested to keep their calendars open between the

hours of 9 a.m. and 1 p.m. on June 29, 2021, until further notice.

                 The Court has also requested that each defense counsel be given an opportunity to

speak with his client by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the conference, Chambers will provide the parties with further

information on how to access the conference.

        SO ORDERED.

Dated: New York, New York
       June 18, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge




HALLIBURTON-YOUNG - JUNE 29 2021 SCHD REQ ORD.DOCX                                      VERSION JUNE 18, 2021
                                                1
